DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of Provisional Application 62545436, filed 08/14/2017.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/27/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10901068 in view of Hyland et al. (US 2011/0308638 A1).
Current Application
17/156,192
US Patent #10901068
(application 16/103,119)

1. A device for controlling EM radiation from an exposed manhole from entering around roadways, comprising: 

a remote field unit controller disposed under a manhole cover proximal to a roadway, configured with an ability to at least one of suppress, alter, and turn off EM emissions from the EM transmitter; 

a sensor attached to either the manhole cover, a manhole, or the remote field unit controller, providing information of at least one of a position, acceleration, direction of the manhole cover, the sensor configured to detect a threshold movement of the manhole cover, and upon detection sending a triggering signal to the remote field unit controller; 

an EM transmitter and transmit antenna disposed under the manhole cover; and 

an EM controller communicating to the EM transmitter, the EM controller receiving information from the remote field unit controller, wherein when 


the triggering signal is received by the remote field unit controller, 
the remote field unit controller at least one of suppresses, alters, and turns off EM emissions from the EM transmitter so as to prevent EM radiation from entering the roadway, 
and 
wherein the EM transmitter is at least one of a lidar, infrared, EM, and time-of-flight emitter or sensor.
1. A device for controlling EM radiation from an exposed manhole from entering around roadways, comprising: 

a remote field unit controller disposed under a manhole cover proximal to a roadway, configured with an ability to at least one of suppress, alter, and turn off EM emissions from the EM transmitter; 

a sensor attached to either the manhole cover, a manhole, or the remote field unit controller, providing information of at least one of a position, acceleration, direction of the manhole cover, the sensor configured to detect a threshold movement of the manhole cover, and 
upon detection sending a triggering signal to the remote field unit controller; 

an EM transmitter and EM emitter, transmit antenna disposed under the manhole cover; and 

an EM controller communicating to the EM transmitter, the EM controller receiving information from the remote field unit controller, wherein when the sensor detects a threshold movement of the manhole cover, it sends 
a triggering signal is received by to the remote field unit controller, 
the remote field unit controller to at least one of suppresses, alters, and turns off EM emissions from the EM transmitter so as to prevent EM radiation from entering the roadway.
Claim 1 of the current application is disclosed by Claim 1 of US Patent #10901068, in view of Hyland et al. (US 2011/0308638 A1).

2. The device of claim 1, further comprising 
a receive antenna and an EM receiver, 
the EM receiver communicating to the EM controller.
2. The device of claim 1, further comprising 
an EM absorber a receive antenna and an EM receiver, the EM receiver communicating to the EM controller.
It is well known to one skilled in the art that EM receiver of claim 1 of 17/156,192 is equivalent to or disclosed by “EM absorber” of the US patent #10901068.
3. The device of claim 1, further comprising a processing computer communicating with the EM controller.
3. The device of claim 1, further comprising a processing computer communicating with the EM controller.
Exact same. 
4. The device of claim 1, wherein the transmit antenna and receive antenna are a single system.
4. The device of claim 1, wherein the EM emitter and EM absorber transmit antenna and receive antenna are a single system.
Claim 4 of the current application is disclosed by Claim 4 of Patent #10901068.
5. The device of claim 1, wherein the EM transmitter and EM receiver are a single system.
5. The device of claim 1, wherein the EM transmitter and EM receiver are a single system.
Exact same.
6. The device of claim 1, wherein the EM controller and processing computer are a single system.
6. The device of claim 1, wherein the EM controller and processing computer are a single system.
Exact same.
7. The device of claim 1, wherein the sensor contains an accelerometer.
7. The device of claim 1, wherein the sensor contains an accelerometer.
Exact same.
8. The device of claim 1, wherein the sensor is a mechanical displacement sensor.
8. The device of claim 1, wherein the sensor is a mechanical displacement sensor.
Exact same.
9. The device of claim 1, wherein the sensor is an optically triggered sensor.
9. The device of claim 1, wherein the sensor is an optically triggered sensor.
Exact same.
10. The device of claim 1, wherein altering the EM emissions comprises at least one of switching a frequency of the EM emissions.
10. The device of claim 1, wherein altering the EM emissions comprises at least one of switching a frequency of the EM emissions.
Exact same.
11. The device of claim 1, wherein the triggering signal is sent to the EM controller to at least one of suppress, alter, and turn off EM emissions from the EM transmitter.
11. The device of claim 1, wherein the triggering signal is sent to the EM controller to at least one of suppress, alter, and turn off EM emissions from the EM transmitter.
Exact same.
12. A method for controlling EM radiation from an exposed manhole from entering around roadways, comprising: 

disposing a remote field unit controller under a manhole cover proximal to a roadway; 

attaching a sensor to either the manhole cover, a manhole, or the remote field unit controller, wherein the sensor provides information of at least one of a position, acceleration, direction of the manhole cover; 

disposing an EM transmitter and transmit antenna under the manhole cover; 

communicating from an EM controller to the EM transmitter, the EM controller receiving information from the remote field unit controller; and 

at least one of suppressing, altering, and turning off EM emissions from the EM transmitter so as to prevent EM radiation from entering the roadway when the sensor detects a threshold movement of the manhole cover, 

wherein the EM transmitter is at least one of a lidar, infrared, EM, and time-of-flight emitter or sensor.
12. A method for controlling EM radiation from an exposed manhole from entering around roadways, comprising: 

disposing a remote field unit controller under a manhole cover proximal to a roadway; 

attaching a sensor to either the manhole cover, a manhole, or the remote field unit controller, wherein the sensor provides information of at least one of a position, acceleration, direction of the manhole cover; 

disposing an EM transmitter and EM emitter transmit antenna under the manhole cover; 

communicating from an EM controller to the EM transmitter, the EM controller receiving information from the remote field unit controller; and 

at least one of suppressing, altering, and turning off EM emissions from the EM transmitter so as to prevent EM radiation from entering the roadway when the sensor detects a threshold movement of the manhole cover.

13. The method of claim 12, wherein a data of the threshold movement is sent to remote field unit controller to effect the at least one suppressing, altering, and turning off the EM emissions.
13. The method of claim 12, wherein a data of the threshold movement is sent to remote field unit controller to effect the at least one suppressing, altering, and turning off the EM emissions.
Exact same.
14. The method of claim 12, a data of the threshold movement is sent to the EM controller to effect the at least one suppressing, altering, and turning off the EM emissions.
14. The method of claim 12, a data of the threshold movement is sent to the EM controller to effect the at least one suppressing, altering, and turning off the EM emissions.
Exact same.
15. The method of claim 12, wherein at least EM transmitter, antenna, and EM controller are a single system.
15. The method of claim 12, wherein at least EM transmitter, EM emitter antenna, and EM controller are a single system.
It is well known to one skilled in the art that EM transmitter of claim 1 of 17/156,192 is equivalent to or disclosed by “EM emitter” of the US patent #10901068.
16. The method of claim 12, wherein the sensor is an accelerometer.
16. The method of claim 12, wherein the sensor is an accelerometer.
Exact same.
17. The method of claim 12, wherein the sensor is a mechanical displacement sensor.
17. The method of claim 12, wherein the sensor is a mechanical displacement sensor.
Exact same.
18. The method of claim 12,
wherein the sensor is an optically triggered sensor.
18. The method of claim 12,

wherein the sensor is an

optically triggered sensor.  

Exact same.
19. The method of claim 12, wherein altering the EM emissions comprises at least one of switching a frequency of the EM emissions.
19. The method of claim 12, wherein altering the EM emissions comprises at least one of switching a frequency of the EM emissions.
Exact same.
20. The method of claim 12, further comprising sending the triggering signal to the EM controller to at least one of suppress, alter, and turn off EM emissions from the EM transmitter.
20. The method of claim 12, further comprising sending the triggering signal to the EM controller to at least one of suppress, alter, and turn off EM emissions from the EM transmitter.
Exact same.


Claim 1 of US patent #10,901068 discloses all the claimed invention of Claim 1 of the instant application 17/156,192 (as shown above in the table), except for “the EM transmitter is at least one of a lidar, infrared, EM, and time-of-flight emitter or sensor.”
Hyland et al. (‘638) is related to infrastructure monitoring system including communication device connected to manhole cover. Hyland et al. (‘638) teaches “the EM transmitter is at least one of a lidar, infrared, EM, and time-of-flight emitter or sensor (paragraph 69: the proximity sensor can use electromagnetic technology, infrared technology).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of the US patent US patent #10,901068  with the teaching of Hyland et al. (‘638) for providing monitoring devices with one or two way communication abilities can be used to detect faults in the manhole system and provide on-demand, real time, or near real time device status, maintenance, and control over the systems (Hyland et al. (‘638) – paragraph 34). In addition, both the US patent #10,901068  and Hyland et al. (‘638) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, monitoring and controlling an infrastructure such as, devices, methods, and systems for remote monitoring and controlling a municipality and alerting a user to potential faults and actions required.
Claim 12 of US patent US patent #10,901068 discloses all the claimed invention of Claim 12 of the instant application 17/156,192 (as shown above in the table), except for “the EM transmitter is at least one of a lidar, infrared, EM, and time-of-flight emitter or sensor.”
Hyland et al. (‘638) is related to infrastructure monitoring system including communication device connected to manhole cover. Hyland et al. (‘638) teaches “the EM transmitter is at least one of a lidar, infrared, EM, and time-of-flight emitter or sensor (paragraph 69: the proximity sensor can use electromagnetic technology, infrared technology).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the device of the US patent #10,901068  with the teaching of Hyland et al. (‘638) for providing monitoring devices with one or two way communication abilities can be used to detect faults in the manhole system and provide on-demand, real time, or near real time device status, maintenance, and control over the systems (Hyland et al. (‘638) – paragraph 34). In addition, both the US patent #10,901068 and Hyland et al. (‘638) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, monitoring and controlling an infrastructure such as, devices, methods, and systems for remote monitoring and controlling a municipality and alerting a user to potential faults and actions required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648